Name: Council Regulation (EC) No 764/2006 of 22Ã May 2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco
 Type: Regulation
 Subject Matter: fisheries;  Africa;  European construction;  international affairs
 Date Published: nan

 29.5.2006 EN Official Journal of the European Union L 141/1 COUNCIL REGULATION (EC) No 764/2006 of 22 May 2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Community and the Kingdom of Morocco have negotiated and initialled a Fisheries Partnership Agreement providing Community fishermen with fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Kingdom of Morocco. (2) It is in the Community's interest to approve that Agreement. (3) The method for allocating the fishing opportunities among the Member States should be defined, HAS ADOPTED THIS REGULATION: Article 1 The Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The fishing opportunities set out in the Protocol to the Agreement shall be allocated among the Member States as follows: Fishing category Type of vessel Member State Licences or quota Small-scale fishing/north, pelagic species Seiners Spain 20 Small-scale fishing/north Bottom longliners, <40 GT Spain 20 Portugal 7 Bottom longliners, >40 GT<150 GT Portugal 3 Small-scale fishing/south Spain 20 Demersal fishing Bottom longliners Spain 7 Portugal 4 Trawlers Spain 10 Italy 1 Tuna fishing Pole-and-line vessels Spain 23 France 4 Industrial fishing for pelagic species Germany 4 850 t Lithuania 15 520 t Latvia 8 730 t Netherlands 19 400 t Ireland 2 500 t Poland 2 500 t United Kingdom 2 500 t Spain 400 t Portugal 1 333 t France 2 267 t The management of fishing opportunities shall be conducted in full accordance with Article 20 of Council Regulation (EC) 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (2). If licence applications from these Member States do not cover all the fishing opportunities laid down by the Protocol to the Agreement, the Commission may take into consideration licence applications from any other Member State. Article 3 The Member States whose vessels fish under this Agreement shall notify the Commission of the quantities of each stock caught within the Moroccan fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (3). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2006. For the Council The President J. PRÃ LL (1) Opinion of the European Parliament of 16 May 2006 (not yet published in the Official Journal). (2) OJ L 358, 31.12.2002, p. 59. (3) OJ L 73, 15.3.2001, p. 8. PROTOCOL setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco Article 1 Period of application and fishing opportunities 1. For a period of four years from 1 March 2006, the fishing opportunities granted under Article 5 of the Agreement shall be as laid down in the table attached to this Protocol. 2. Paragraph 1 shall apply subject to Articles 4 and 5 of this Protocol. 3. Under Article 6 of the Agreement, vessels flying the flag of a Member State of the European Community may engage in fishing activities in Moroccan fishing zones only if they are in possession of a fishing licence issued under this Protocol in accordance with the Annex hereto. Article 2 Financial contribution  Methods of payment 1. For the period referred to in Article 1, the financial contribution referred to in Article 7 of the Agreement shall be EUR 144 400 000 (1). 2. Paragraph 1 shall apply subject to Articles 4, 5, 6 and 10 of this Protocol. 3. The Community shall pay the financial contribution referred to in paragraph 1 at the rate of EUR 36 100 000 per year during the period of application of this Protocol. 4. The Community shall pay the financial contribution no later than 30 June 2006 in the first year and no later than 1 March in the following years. 5. The financial contribution shall be paid to the Treasurer-General of the Kingdom of Morocco into an account opened with the Public Treasury, the references of which shall be communicated by the Moroccan authorities. 6. Subject to Article 6 of this Protocol, the Moroccan authorities shall have full discretion regarding the use to which this financial contribution is put. Article 3 Scientific coordination 1. The two parties hereby undertake to promote responsible fishing in Moroccan fishing zones based on the principle of non-discrimination between the different fleets fishing in those waters. 2. During the period covered by this Protocol, the Community and the Moroccan authorities shall cooperate to monitor the state of resources in Moroccan fishing zones. To this end, a joint annual scientific meeting shall be established in accordance with Article 4(1) of the Agreement. 3. Based on the conclusions of the annual scientific meeting and the best available scientific advice, the parties shall consult each other within the Joint Committee provided for in Article 10 of the Agreement and, where necessary and by mutual agreement, take measures to ensure the sustainable management of fisheries resources. Article 4 Review of fishing opportunities 1. The fishing opportunities referred to in Article 1 may be increased by mutual agreement provided that the conclusions of the scientific meeting referred to in Article 3(2) confirm that such an increase will not endanger the sustainable management of Morocco's resources. In this case the financial contribution referred to in Article 2(1) shall be increased proportionately and pro rata temporis. However, the total amount of the financial contribution paid by the European Community shall not be more than twice the amount indicated in Article 2(1). 2. Conversely, if the parties agree to adopt measures as referred to in Article 3(3) resulting in a reduction in the fishing opportunities provided for in Article 1, the financial contribution shall be reduced proportionally and pro rata temporis. Without prejudice to Article 6 of this Protocol, this financial contribution could be suspended by the Community if the fishing effort laid down in this Protocol cannot be used in its entirety. 3. The allocation of the fishing opportunities among different categories of vessels may also be reviewed by mutual agreement between the parties, provided that any changes comply with any recommendations made by the annual scientific meeting regarding the management of stocks liable to be affected by such redistribution. The parties shall agree on the corresponding adjustment of the financial contribution should the redistribution of fishing opportunities so warrant. 4. The adjustments of fishing opportunities provided for in paragraph 1, the first sentence of paragraph 2, and paragraph 3 shall be decided by mutual agreement between the two parties in the Joint Committee provided for in Article 10 of the Agreement. Article 5 Exploratory fishing The parties shall encourage exploratory fishing in Moroccan fishing zones, based on the results of research carried out under the authority of the Joint Scientific Committee provided for in this Agreement. To this end, they shall hold consultations whenever one of the parties so requests and determine, on a case-by-case basis, relevant species (such as sponges), conditions and other parameters. Exploratory fishing authorisations shall be granted for testing purposes for a period of no more than six months. Where the parties conclude that exploratory fishing trips have produced positive results, new fishing opportunities could be allocated to the Community following the consultation procedure provided for in Article 4 and until the expiry of this Protocol. The financial contribution would be increased as a result. Article 6 Contribution of the Partnership Agreement to the introduction of a sectoral fisheries policy in Morocco 1. EUR 13 500 000 per year of the amount of the financial contribution referred to in Article 2(1) of this Protocol shall be put towards defining and implementing a sectoral fisheries policy in Morocco with a view to introducing responsible fishing in its waters. Of this amount, a total of EUR 10 050 000 per year shall be allocated by the Community as support as provided for in Article 7(1)(b) of the Agreement. 2. This contribution shall be allocated and managed by Morocco in the light of objectives identified by the two parties by mutual agreement, and the annual and multiannual programming to attain them. 3. Without prejudice to the identification of these objectives by the two parties and in accordance with the current priorities of Moroccan fisheries policy with a view to ensuring a sustainable and responsible management of the sector: (a) at least EUR 4,75 million per year of the amount provided for in paragraph 1 shall be allocated by Morocco to the modernisation and upgrading of the coastal fleet; (b) a sum of EUR 1,25 million per year shall be allocated to the programme to abolish driftnets; (c) the remainder shall be allocated by Morocco to the other elements of its fisheries policy, in particular:  scientific research,  restructuring of small-scale fishing,  upgrading of marketing channels and promotion of domestic consumption,  mechanisation of methods of landing and handling fish,  training,  support for professional organisations. Article 7 Implementation of the support for the introduction of responsible fishing 1. On a proposal from Morocco and for the purposes of implementing Article 6 of this Protocol, the Community and Morocco shall agree within the Joint Committee provided for in Article 10 of the Agreement, from the entry into force of the Protocol and no later than three months following its entry into force: (a) the annual and multiannual guidelines steering the implementation of the priorities of Moroccan fisheries policy aiming to introduce responsible fishing, and in particular those referred to in Article 6(2); (b) the annual and multiannual objectives to be achieved and the criteria and indicators to be used to permit an evaluation of the results obtained, on an annual basis. 2. Any amendment of these guidelines, objectives, criteria and evaluation indicators shall be approved by the two parties within the Joint Committee. 3. For the first year of application of the Protocol, the allocation by Morocco of the contribution referred to in Article 6(2) shall be notified to the Community at the time when the guidelines, objectives, criteria and evaluation indicators are approved within the Joint Committee. For each of the following years, Morocco shall notify the Community of this allocation no later than 30 September of the previous year. 4. If evaluation of the results achieved at the mid-term of the Protocol so warrant, after consultation within the Joint Committee, the Community may request an adjustment of a maximum 50 % of the amount referred to in Article 6(1) of the Protocol so as to adapt the amount allocated by Morocco to the actual results achieved in terms of implementing its fisheries policy. Article 8 Economic integration of Community operators in the Moroccan fisheries sector 1. The two parties shall undertake to promote the economic integration of Community operators into the fishing industry in Morocco as a whole. 2. In the first year of the Protocol, an initiative, supported by the European Commission, shall be launched with a view to raising awareness among private economic operators in the Community of the commercial and industrial opportunities in Morocco's fishing industry as a whole, including in terms of direct investment. 3. Moreover, as an incentive, Morocco shall grant Community operators landing fish in Moroccan ports, in particular for the purposes of sales to local industries themselves, adding value to these products in Morocco or transporting catches made in Moroccan fishing zones by land, a reduction in the amount of fees, in accordance with the Annex. 4. The two parties shall also decide to set up a task force to identify the obstacles to direct Community investment in the industry and the measures easing the conditions governing such investment. Article 9 Disputes  Suspension of application of the Protocol 1. Any dispute between the parties over the interpretation of this Protocol or its application shall be the subject of consultations between the parties within the Joint Committee provided for in Article 10 of the Agreement, in a special meeting if necessary. 2. Application of the Protocol may be suspended at the initiative of one party if the dispute between the two parties is deemed to be serious and if the consultations held within the Joint Committee under paragraph 1 have not resulted in an amicable settlement. 3. Suspension of application of the Protocol shall require the interested party to notify its intention in writing at least three months before the date on which suspension is due to take effect. 4. In the event of suspension, the parties shall continue to consult with a view to finding an amicable settlement to their dispute. Where such settlement is reached, application of the Protocol shall resume and the amount of the financial contribution shall be reduced proportionately and pro rata temporis to the period during which application of the Protocol was suspended. Article 10 Suspension of application of the Protocol on grounds of non-payment Subject to Article 4, if the Community fails to make the payments provided for in Article 2, application of this Protocol may be suspended on the following terms: (a) the competent Moroccan authorities shall notify the European Commission of the non-payment. The latter shall make the necessary verifications and, where necessary, transmit the payment within no more than 30 working days of the date of receipt of the notification; (b) if no payment is made and non-payment is not adequately justified within the period provided for in Article 2(4), the competent Moroccan authorities shall be entitled to suspend application of the Protocol. They shall inform the European Commission of such action forthwith; (c) application of the Protocol shall resume as soon as the payment concerned has been made. Article 11 National law The activities of vessels operating under this Protocol and its Annex, in particular transhipment, the use of port services and the purchase of supplies, etc., shall be governed by the applicable national laws of Morocco. Article 12 Entry into force This Protocol with its Annex shall enter into force on the date of the entry into force of the Agreement. Table 1: Fishing opportunities Type of fishing Small-scale fishing Demersal fishing Industrial pelagic fishing Pelagic fishing/north: seine nets Small-scale fishing/south: lines, poles, traps Small-scale fishing/north: bottom longliners Small-scale tuna fishing: pole-and-line vessels Bottom longliners and bottom trawls, and deep-water multifilament fixed gillnets C stock  Tonnage 60 000 tonnes 20 vessels 20 vessels 30 vessels 27 vessels 22 vessels (1) To this amount are added the following resources:  within the framework of the MEDA programmes currently under way (business support programme, programme of support for professional associations, programme of support for the implementation of the Association Agreement), an overall sum of around EUR 3 million (over a period of four years) will be allocated to accompanying measures for operators in the fisheries sector (advice to enterprises and associations, access to loans for SMEs, etc.) and adaptation of the institutional and legislative framework, in partnership with the institutions and administrations of the Member States,  the amount of the fees due by shipowners in point 4 of Chapter I of the Annex, paid directly to Morocco into the account provided for in point 5 of Chapter I of the Annex, which is estimated at around EUR 3 400 000 per year. ANNEX Conditions governing fishing activities by community vessels in moroccan fishing zones CHAPTER I APPLICATION FOR AND ISSUE OF LICENCES 1. Licence applications 1. Only eligible vessels may obtain a licence to fish in Morocco's fishing zones. 2. For a vessel to be eligible, neither the owner, the master nor the vessel itself must be prohibited from fishing in Morocco. They must be in order vis-Ã -vis the Moroccan authorities insofar as they must have fulfilled all prior obligations arising from their fishing activities in Morocco under fisheries agreements concluded with the Community. 3. The relevant Community authorities shall submit to the Ministry of Agriculture, Rural Development and Sea Fisheries  Sea Fisheries Department (the Department) the lists of vessels applying to engage in fishing activities within the limits laid down in the datasheets annexed to the Protocol at least 20 days before the date of commencement of the validity of the licences requested. 4. These lists shall indicate by category of fishing and by zone, the tonnage used, the number of vessels and, for each vessel, the main characteristics and the amount of payments broken down by heading. The Longliners and Small-scale categories shall also indicate, for each vessel, which gear or gears are to be used during the period covered by the application. A sheet containing all the information required to issue fishing licences shall also be attached to the licence application in a format compatible with the software used by the Department. 5. Individual applications shall be submitted to the Department on a form drawn up in accordance with the specimen in Appendix I. 6. All licence applications shall be accompanied by the following documents:  a copy of the tonnage certificate, duly certified by the flag Member State, giving the tonnage of the vessel;  a recent, certified colour photograph, of at least 15 cm Ã  10 cm, showing a side view of the vessel in its current state;  proof of payment of fishing licence fees, other fees and the costs of observers;  any other documents or certificates required under the specific rules applicable to the type of vessel concerned under this Protocol. 2. Issue of licences 1. The Department shall issue fishing licences to the Delegation of the Commission of the European Communities to Morocco (the Delegation) for all vessels within 15 days of receipt of all the documents referred to in point 1(6). 2. Fishing licences shall be drawn up in accordance with the information in the datasheets annexed to the Protocol, and shall mention in particular the fishing zone, distance from the coast, the authorised gears, the main species, the authorised mesh sizes, allowable by-catches and the catch quota for pelagic trawlers. 3. Fishing licences shall be issued only for vessels which have complied with all the administrative formalities required. 4. The two parties shall seek agreement for the purposes of promoting the introduction of an electronic licence system. 3. Validity and utilisation of licences 1. The periods of validity of the licences shall be as follows:  first period: from entry into force until 31 December 2006  second period: from 1 January 2007 to 31 December 2007  third period: from 1 January 2008 to 31 December 2008  fourth period: from 1 January 2009 to 31 December 2009  fifth period: from 1 January 2010 to the date of expiry of the Protocol. 2. Fishing licences shall be valid only for the period covered by the fees paid and for the fishing zone, type of gear and fishing category specified in the licence in question. 3. Fishing licences shall be issued for a given vessel and shall not be transferable. However, in the event of force majeure duly established by the competent authorities of the flag Member State and at the request of the Community, a licence issued for one vessel shall be replaced as soon as possible by a licence issued for another vessel of the same category on condition that the tonnage authorised for that category is not exceeded. The owner of the first vessel, or the agent, shall return the cancelled fishing licence to the Department, via the Delegation. 4. Fishing licences must be held on board the eligible vessel at all times and presented to the inspection authorities on the occasion of any inspection. 5. Fishing licences shall be valid for one year, six months or three months. For industrial pelagic fishing, however, monthly fishing licences may be granted and renewed. 4. Fishing licence fees and other fees 1. Annual fees for fishing licences shall be fixed by Moroccan legislation in force. 2. Licence fees shall cover the calendar year in which the licence is issued and shall be payable when the first licence for that year is applied for. The amounts of such licence fees shall include all related fees and taxes, with the exception of port taxes and service charges. 3. As well as the fishing licence fees, other fees shall be calculated for each vessel on the basis of the rate laid down in the datasheets annexed to the Protocol. 4. For the first and last years covered by the Agreement, the fees shall be calculated in proportion to the actual duration of the licence. 5. Any amendment to the legislation governing fishing licences shall be notified to the Delegation no later than two months before its entry into force. 5. Methods of payment Fishing licence fees, other fees and the costs of observers shall be payable, in the name of the Treasurer-General of Morocco, into bank account number 290 130 0065 A at the Bank Al Maghrib (Morocco) before the fishing licences are issued. The fee for catches by pelagic trawlers shall be paid in quarterly instalments, at the end of the quarter following that in which those catches were made. CHAPTER II PROVISIONS APPLICABLE TO VESSELS FISHING HIGHLY MIGRATORY SPECIES (TUNA VESSELS) 1. The fee shall be EUR 25 per tonne caught within Morocco's fishing zones. 2. Licences shall be issued for one calendar year following payment of an advance of EUR 5 000 per vessel. 3. For the first and last years covered by the Agreement, the advance shall be calculated pro rata to the period of validity of the licence. 4. Masters of vessels holding licences for the fishing of highly migratory species shall keep an up-to-date logbook in line with the model in Appendix 6 of the Annex. 5. They shall also forward a copy of that logbook to their competent authorities no later than 15 days before the end of the third month following the month to which it relates. These authorities shall forward the copies immediately to the Delegation, which shall send them to the Department before the end of the third month following the month to which they relate. 6. By 30 April each year the Delegation shall submit to the Department a statement of fees due for the previous fishing year on the basis of the catch declarations made by each shipowner and confirmed by the scientific institutes responsible for verifying catch data in the Member States, such as the IRD (Institut de recherche pour le dÃ ©veloppement), the IEO (Instituto EspaÃ ±ol de OceanografÃ ­a), the INIAP (Instituto Nacional de InvestigaÃ §Ã £o AgrÃ ¡ria e das Pescas) and the INRH (Institut national de recherche halieutique). 7. For the last year of application of the Agreement, the statement of the fees due for the previous year shall be notified within four months after expiry of the Agreement. 8. The final statement shall be sent to the shipowners concerned who shall have 30 days, from the notification of approval of the figures by the Department, within which to discharge their financial obligations to the competent national authorities. Payment, made out in euro in the name of the Treasurer-General of Morocco into the account mentioned in point 5 of Chapter I, shall be sent to the Department by the Delegation no later than one and a half months after that notification. 9. However, if the amount of the final statement is less than the advance, the difference shall not be reimbursable. 10. Shipowners shall take all the necessary steps to ensure that the copies of the logbook are sent and any additional payments made within the deadlines given in points 6 and 7. 11. Failure by the shipowner to comply with the obligations provided for in points 6 and 7 shall entail automatic suspension of the fishing licence until such obligations have been met. CHAPTER III FISHING ZONES The fishing zones for each type of fishery in Morocco's Atlantic zone are defined in the datasheets (Appendix 2). Morocco's Mediterranean zone, located east of 35o 48'N  6o 20'W (Cape Spartel), shall be excluded from this Protocol. CHAPTER IV DETAILS OF IMPLEMENTATION FOR EXPLORATORY FISHING The two parties shall decide jointly on which Community operators shall practice exploratory fishing, the most favourable period for such fishing and the conditions applicable. To facilitate exploratory work by vessels, the Government of the Kingdom of Morocco shall forward any available scientific data and other basic data. The Moroccan private sector shall be closely associated (coordination and dialogue on the arrangements for exploratory fishing). Exploratory fishing trips shall be for a maximum of six months and a minimum of three months, unless this period is changed by the two parties by mutual agreement. Selection of candidates for the implementation of the exploratory fishing trips: The European Commission shall communicate to the Moroccan authorities the requests for licences for exploratory fishing. It shall provide a technical dossier specifying:  the technical characteristics of the vessel,  the level of expertise of the vessel's officers as regards that fishery,  the proposal for the technical parameters of the trip (length, gear, exploration regions etc.). The Government of the Kingdom of Morocco shall organise a dialogue regarding the technical aspects with the European Commission, on the one hand, and the shipowners concerned, on the other, if it considers it necessary. Before the start of the trip, the vessel owners shall submit to the Moroccan authorities and to the European Commission:  a declaration of the catches already on board,  the technical characteristics of the fishing gear to be used during the trip,  an assurance that they comply with the Moroccan fisheries legislation. During the exploratory fishing trip, the owners of the vessels concerned shall:  send the Moroccan authorities and the European Commission a weekly report detailing the daily catches made and, for each haul, specifying the technical parameters of the trip (position, depth, date and time, catches and other observations or comments),  communicate the vessel's position, speed and heading by VMS,  ensure that a Moroccan scientific observer or an observer chosen by the Moroccan authorities is on board. The role of the observer will be to gather scientific information from the catches, as well as to sample the catches. Observers shall be treated in the same way as a ship's officer and the shipowner shall cover their living costs during their stay on the vessel. The decision on the observer's time on board, the length of their stay and the boarding and landing harbour will be fixed in agreement with the Moroccan authorities. Unless there is agreement between the parties to the contrary, the vessel will never be obliged to put into harbour more than once per two months,  submit their vessel to an inspection before it leaves Moroccan waters if the Moroccan authorities so request,  comply with the Kingdom of Morocco's fisheries legislation. Catches, including by-catches, made during the scientific trip shall remain the property of the shipowner, provided they comply with the provisions adopted to this end by the Joint Committee. The Moroccan authorities shall designate a contact person responsible for addressing any unforeseen problems that might hinder the development of the exploratory fishing. CHAPTER V PROVISIONS APPLICABLE TO SATELLITE MONITORING OF COMMUNITY FISHING VESSELS OPERATING IN MOROCCAN FISHING ZONES ON THE BASIS OF THIS AGREEMENT 1. All fishing vessels with an overall length exceeding 15 metres operating under this Agreement shall be tracked by satellite when fishing in Moroccan fishing zones. 2. For the purposes of satellite monitoring, the Moroccan authorities shall communicate to the Community the coordinates (latitudes and longitudes) of the Moroccan fishing zones. The Moroccan authorities shall transmit this information in electronic form, expressed in degrees minutes seconds. 3. The parties shall exchange information on X.25 addresses and the specifications for electronic data transmission between their Control Centres in accordance with points 5 to 7. Such information shall include the following where they exist: names, telephone and fax numbers, and e-mail addresses (Internet or X.400) which may be used for general communications between Control Centres. 4. The position of vessels shall be determined with a margin of error of less than 500 metres and a confidence interval of 99 %. 5. When a vessel which is fishing under the Agreement and is the subject of satellite-tracking under Community legislation enters the Moroccan fishing zones, the subsequent position reports (vessel identification, longitude, latitude, course and speed) shall be transmitted immediately by the Control Centre of the flag state to Morocco's Fisheries Monitoring and Control Centre (FMC) at intervals of no more than two hours. The messages concerned shall be identified as position reports. 6. The messages specified in point 5 shall be transmitted electronically in X.25 format, or any other secure protocol. They shall be communicated in real time in the format set out in Table II. 7. Where the continuous satellite-tracking equipment installed on board a fishing vessel develops a technical fault or breaks down, the master of the vessel shall transmit the information specified in point 5 to the Control Centre of the flag State and to Morocco's FMC by fax in good time. In those circumstances a global position report shall be sent every four hours. This global position report shall include the position reports as recorded by the master of the vessel on a two-hourly basis in accordance with the requirements laid down in point 5. The Control Centre of the flag State shall send these messages immediately to Morocco's FMC. The faulty equipment shall be repaired or replaced within a period of not more than one month. After this deadline, the vessel in question must leave the Moroccan fishing zones or return to a Moroccan port. 8. The Control Centres of the flag States shall monitor the movements of their vessels in Moroccan waters at hourly intervals. If the vessels are not being monitored in accordance with the conditions laid down, the Moroccan FMC shall be informed immediately and the procedure laid down in point 7 shall apply. 9. If the Moroccan FMC establishes that the flag State is not transmitting the information specified in point 5, the competent European Commission departments shall be informed immediately. 10. The surveillance data communicated to the other party in accordance with these provisions is intended solely for the Moroccan authorities for the purposes of controlling and monitoring the Community fleet fishing under the EC/Morocco Fisheries Agreement. Such data may not under any circumstances be communicated to other parties. 11. The satellite-tracking system software and hardware components shall be reliable and shall not permit the input or output of false positions or be capable of being manually overridden. The system shall be fully automatic and operational at all times regardless of environmental and weather conditions. Destroying, damaging, rendering inoperative or tampering with the satellite-tracking system shall be prohibited. Masters shall ensure that:  data are not altered in any way,  the antenna or antennas connected to the satellite-tracking equipment are not obstructed in any way,  the power supply of the satellite-tracking equipment is not interrupted in any way; and  the satellite-tracking equipment is not removed from the vessel. 12. The parties agree to exchange upon request information on the equipment used for satellite monitoring, in order to ensure that each piece of equipment is fully compatible with the requirements of the other party for the purposes of these provisions. A first meeting to this end shall be organised before the entry into force of the Agreement. 13. Any dispute over the interpretation or application of these provisions shall be the subject of consultation between the parties within the Joint Committee provided for in Article 10 of the Agreement. 14. The parties agree to amend, if necessary, these provisions within the Joint Committee provided for in Article 10 of the Agreement. CHAPTER VI CATCH REPORTING (1) Logbook 1. Masters of vessels shall use the logbook specially designed for fishing in Morocco's fishing zone and keep this logbook up-to-date in accordance with the provisions of the explanatory note for that logbook. 2. Shipowners shall send a copy of the logbook to their competent authorities no later than 15 days before the end of the third month following the month to which it relates. These authorities shall forward the copies immediately to the Delegation, which shall send them to the Department before the end of the third month following the month to which they relate. 3. Failure by shipowners to comply with the obligations provided for in paragraphs 1 and 2 shall entail automatic suspension of the fishing licence until such obligations have been met. (2) Quarterly catch declarations 1. By the end of the third month of each quarter the Delegation shall notify the Department of the quantities caught in the previous quarter by all Community vessels. 2. This information should be broken down by month, by type of fishing, by vessel and by species specified in the logbook. 3. This data shall also be sent to the Department in a computer file in a format compatible with software used by the Ministry. (3) Reliability of data The information in the documents referred to in points 1 and 2 above must reflect the actual fishing situation in order to constitute one of the bases for monitoring changes in stocks. CHAPTER VII EMBARKING MOROCCAN SEAMEN 1. Shipowners with fishing licences under this Agreement shall take on board, for the entire period of their presence in Moroccan waters, Moroccan seamen as follows: (a) pelagic trawlers  of less than 150 GT: voluntary embarkation of Moroccan seamen,  of less than 5 000 GT: six seamen,  equal to or greater than 5 000 GT: eight seamen. However, if these vessels operate for less than one month per year in the Moroccan fishing zone, they shall be exempted from the obligation to embark Moroccan seamen. Furthermore, if the fishing licences of these vessels are renewed for a period of more than one month a year, the shipowners concerned shall pay the lump sum provided for in point 10 of this Chapter for the first month. From the first day of the second month of the fishing licence, they shall be required to comply with their obligation to embark Moroccan seamen; (b) small-scale/north: voluntary embarkation of Moroccan seamen; (c) small-scale/south: two seamen; (d) seiners/north: two seamen; (e) deepwater trawlers and bottom longliners: eight seamen; (f) pole-and-line tuna vessels: three seamen. 2. Shipowners shall be free to select the seamen they take on board their vessels. 3. The fishermen's employment contracts shall be drawn up between the shipowners or their representatives and the fishermen. 4. The shipowner or agent shall inform the Department of the names of the Moroccan seamen taken on board the vessel concerned, mentioning their position in the crew. 5. The International Labour Organisation's Declaration on Fundamental Principles and Rights at Work shall apply as of right to seamen signed on by Community vessels. This concerns in particular the freedom of association and the effective recognition of the right to collective bargaining, and the elimination of discrimination in respect of employment and occupation. 6. Moroccan seamen's employment contracts, a copy of which shall be given to the signatories, shall be drawn up between the shipowners' agent(s) and the seamen and/or their trade unions or representatives in consultation with the competent Moroccan authorities. These contracts shall guarantee the seamen the social security cover applicable to them, including life insurance and sickness and accident insurance. 7. Shipowners or their agents shall send, within two months of the issue of the licence, a copy of that contract duly signed by the competent authorities of the Member State concerned direct to the Department. 8. Moroccan seamen's wages shall be paid by the shipowners. They shall be fixed, before licences are issued, by mutual agreement between the shipowners or their agents and the Moroccan seamen concerned or their representatives. However, the wage conditions granted to Moroccan seamen shall not be lower than those applied to Moroccan crews and shall comply with ILO standards and under no circumstances be below those standards. 9. If one or more seamen employed on board fail to report at the time agreed for the vessel's departure, the vessel shall be permitted to start the planned trip after informing the competent authorities in the port of embarkation of the shortfall in the number of seamen required and having updated its crew list. These authorities shall inform the Department thereof. The shipowner shall take all necessary steps to ensure that the number of seamen required by this Agreement sign on the vessel by the next trip at the latest. 10. Where no Moroccan seamen are taken on board for reasons other than that specified to in the previous point, shipowners shall be obliged to pay as soon as possible a flat-rate amount of EUR 20 per day of fishing in the Moroccan fishing zone per seaman within a maximum of three months. This sum shall be used for training Moroccan fishermen and shall be paid into the account specified in point 5 of Chapter I. 11. Twice a year, on 1 January and 1 July, the Delegation shall send the Department a list of Moroccan seamen taken on board Community vessels, with details of their registration as crew members and the vessels concerned. 12. Except as provided for in point 9, repetitive failure by shipowners to comply with the embarkation of the requisite number of Moroccan seamen shall result in automatic suspension of the vessels' fishing licence until such obligations have been met. CHAPTER VIII MONITORING AND OBSERVATION OF FISHING A. Observation of fishing 1. Vessels authorised to fish in Moroccan fishing zones under the Agreement shall take on board observers appointed by Morocco on the terms set out below. 1.1. 25 % of authorised vessels over 100 GT shall take on board observers each quarter. 1.2. Industrial pelagic vessels shall take a scientific observer on board for the entire period of activity in Moroccan waters. 1.3. Other Community fishing vessels of a tonnage not exceeding 100 GT shall be observed during a maximum of ten trips per year and per category of fishing. 1.4. The Department shall draw up a list of vessels designated to take an observer on board and a list of appointed observers. These lists shall be sent to the Delegation as soon as they have been drawn up. 1.5. The Department shall inform the shipowners concerned, through the Delegation, of the name of the observer appointed to be taken on board their vessel at the time the licence is issued, or no later than 15 days before the observer's planned embarkation date. 2. Observers shall be on board pelagic trawlers on a permanent basis. For the other categories of fishing, observers shall spend at one trip per vessel on board. 3. The conditions under which observers are taken on board shall be agreed between shipowners or their agents and the Moroccan authorities. 4. Observers shall be taken on board at a port chosen by the shipowner at the beginning of the first voyage in Moroccan waters after notification of the list of designated ships. 5. Within two weeks and giving 10 days' notice, the shipowners concerned shall make known at which Moroccan ports and on what dates they intend to take observers on board. 6. Where observers are taken on board in a foreign port, their travel costs shall be borne by the shipowner. Should a vessel with a Moroccan observer on board leave the Moroccan fishing zone, all measures must be taken to ensure the observer's return to Morocco as soon as possible at the expense of the shipowner. 7. In the event of wasted journeys by scientific observers, due to failure by shipowners to comply with their commitments, shipowners shall pay their travelling expenses, and daily allowances, equal to those received by Moroccan national officials of an equivalent grade, for the days of inactivity by the observers. Similarly, in the event of a delay in embarkation which is down to the shipowner, the shipowner shall pay the scientific observer the daily allowances described above. Any amendment to the rules and regulations concerning daily allowances shall be notified to the Delegation no later than two months before its entry into force. 8. If the observer is not present at the time and place agreed and during the twelve hours following the time agreed, the shipowner shall be automatically absolved of his obligation to take the observer on board. 9. Observers shall be treated as officers. They shall carry out the following tasks: 9.1. observe the fishing activities of the vessels; 9.2. verify the position of vessels engaged in fishing operations; 9.3. perform biological sampling in the context of scientific programmes; 9.4. note the fishing gear used; 9.5. verify the catch data for Moroccan waters recorded in the logbook; 9.6. verify the percentages of by-catches and assess the quantity of discards of species of marketable fin-fish, crustaceans and cephalopods; 9.7. report fishing data by fax or by radio, including the quantity of catches and by-catches on board. 10. Masters shall do everything in their power to ensure the physical safety and welfare of observers during performance of their duties. 11. Observers shall be offered every facility needed to carry out their duties. Masters shall facilitate their access to the means of communication needed for the discharge of their duties, to documents directly concerned with the vessel's fishing activities, including in particular the logbook and the navigation log, and to those parts of the vessel necessary to facilitate the exercise of their tasks as observer. 12. While on board, observers shall: 12.1. take all appropriate steps to ensure that the conditions of their boarding and presence on the vessel neither interrupt nor hamper fishing operations, 12.2. take care of the material and equipment on board and respect the confidentiality of all documents belonging to that vessel. 13. At the end of the observation period and before leaving the vessel, observers shall draw up an activity report to be transmitted to the competent authorities in Morocco, with a copy to the Delegation of the European Commission. They shall sign it in the presence of the master, who may add or cause to be added to it any observations considered relevant, followed by the master's signature. A copy of the report shall be handed to the master when the observer is put ashore. 14. Shipowners shall bear the cost of accommodating observers in the same conditions as the officers on the vessel. 15. The salary and social contributions of the observer shall be borne by the competent Moroccan authorities. 16. In order to reimburse Morocco for the costs arising from the presence of observers on board vessels, in addition to the fee payable by shipowners, costs of scientific observers shall be payable at the rate EUR 3,5 per GT per quarter per vessel fishing in Moroccan fishing zones. These costs shall be paid at the same time as the quarterly payments in accordance with the provisions of point 5 of Chapter I of the Annex. 17. Failure by the shipowner to comply with the obligations laid down in point 4 shall result in automatic suspension of the fishing licence until such obligations have been met. B. Joint monitoring of fishing The contracting parties shall set up a system of joint monitoring and observation of checks on landings, with the aim of improving the effectiveness of control so as to ensure compliance with the provisions of this Agreement. To this end, the competent authorities of each contracting party shall designate a representative to attend checks on landings and observe the arrangements for conducting such checks, notifying their name to the other contracting party. The representative of the Moroccan authority shall attend inspections on landings by vessels which have operated in the Moroccan fishing zones carried out by the national inspection authorities of the Member States as an observer. The representative shall accompany national inspection officials in their visits to ports, on board vessels, in dock, to auctions, fish wholesalers' shops, coldstores and other premises for landing fish before it is placed on the market, and shall have access to the documents which are the subject of these inspections. The representative of the Moroccan authority shall draw up and submit a report detailing the inspections attended. The Department shall invite the Delegation to attend inspection visits scheduled in the ports of landing giving 10 days' notice. At the request of the European Commission, Community fishing inspectors may attend as observers inspections carried out by the Moroccan authorities on landing operations by Community vessels in Moroccan ports. The practical arrangements for these operations will be laid down by mutual agreement between the competent authorities of the two parties. CHAPTER IX MONITORING 1. The European Community shall keep an up-to-date list of the vessels to which a fishing licence has been issued under this Protocol. This list shall be notified to the Moroccan authorities responsible for fisheries inspection as soon as it is drawn up and each time it is updated. 2. Technical inspection 2.1. Once a year and after any alteration in tonnage or changes to the fishing category necessitating the use of a different type of gear, Community vessels covered by point 1 above shall report to the Moroccan port to undergo the inspections required by the legislation in force. Such inspections shall take place within 48 hours of the vessel's putting into port. 2.2. Once the inspection has been completed satisfactorily, the captain of the vessel shall be issued with a certificate having the same period of validity as the licence and which shall be automatically extended in the case of vessels renewing their licence within the year. However, the maximum validity may not exceed one year. This certificate must be kept on board at all times. 2.3. The technical inspection shall verify that the vessel's technical characteristics and gear conform to the provisions of the Agreement and that the provisions relating to its Moroccan crew have been complied with. 2.4. The cost of the inspection shall be borne by the shipowner at the rates laid down by Moroccan law. It may not be greater than the amount normally paid by other vessels for the same services. 2.5. Failure by the shipowner to comply with points 2.1 and 2.2 above shall result in automatic suspension of the fishing licence until such obligations have been met. 3. Entering and leaving the zone 3.1. Community vessels shall notify the Department at least four hours in advance of their intention to enter or leave the Moroccan fishing zones. 3.2. When notifying leaving, vessels shall also communicate their position and the volume and species in catches kept on board. This information should preferably be communicated by fax or, for vessels not equipped with a fax, by radio, the details of which are set out in Appendix 8. 3.3. A vessel found to be fishing without having informed the Department shall be regarded as a vessel without a licence. 3.4. Vessels shall also be informed of the fax and telephone numbers and e-mail address when the fishing licence is issued. 4. Control procedures 4.1. Masters of Community fishing vessels engaged in fishing activities in Moroccan waters shall allow and facilitate boarding and the discharge of their duties by any Moroccan official responsible for the inspection and control of fishing activities. 4.2. These officials shall not remain on board for longer than is necessary for the discharge of their duties. 4.3. Once the inspection has been completed, a certificate shall be issued to the master of the vessel. 5. Boarding 5.1. The Department shall inform the European Commission, within no more than 48 hours, of all boardings of and penalties imposed on Community vessels in Moroccan waters. 5.2. The European Commission shall at the same time receive a brief report of the circumstances and reasons leading to the boarding. 6. Statement of boarding 6.1. After the Moroccan authorities responsible for inspection have drawn up a statement, the master of the vessel shall sign it. 6.2. This signature shall not prejudice the rights of the master or any defence which he may make to the alleged infringement. 6.3. The master shall take the vessel to the port indicated by the Moroccan authorities responsible for inspection. The vessel in breach of the Moroccan sea fishing legislation in force shall be kept in port until completion of the usual administrative formalities relating to boarding. 7. Settlement of boarding 7.1. Before any judicial procedure, an attempt shall be made to resolve the presumed infringement through a compromise procedure. This procedure shall end no later than three working days after the boarding. 7.2. In the event of an amicable settlement, the amount of the fine shall be determined in accordance with Moroccan fisheries legislation. 7.3. If the case cannot be settled by amicable procedure and has to be brought before a competent judicial body, a bank security set to take account of the boarding costs and the fines and compensation payable by the parties responsible for the infringement shall be paid by the shipowner into a bank account specified by the competent Moroccan authorities. 7.4. The bank security shall be irrevocable until the legal proceedings have been concluded. It shall be released once legal proceedings end without a conviction. Similarly, in the event of a conviction leading to a fine of less than the security lodged, the balance shall be released by the competent Moroccan authorities. 7.5. The vessel shall be authorised to leave the port:  once the obligations arising under an amicable settlement have been fulfilled, or  when the bank security referred to in point 7.3 has been lodged and accepted by the competent Moroccan authority, pending completion of the legal proceedings. 8. Transhipment 8.1. Any transhipment at sea of catches shall be prohibited in the Moroccan fishing zone. However, Community pelagic trawlers wishing to tranship catches in Moroccan waters shall do so in a Moroccan port or other place designated by the competent Moroccan authorities, after authorisation by the Department. Such transhipment shall take place under the supervision of the observer or of a representative of the sea fisheries delegation and the control authorities. Any person infringing this provision shall be liable to the penalties provided for by Moroccan law. 8.2. Before any transhipment, the owners of these vessels must notify the following information to the Department at least 24 hours in advance:  the names of the transhipping fishing vessels;  the names of the cargo vessels, their flags, registration numbers and call signs;  the tonnage by species to be transhipped;  the destination of catches;  the date and day of transhipment. The Moroccan party reserves the right to refuse transhipment if the carrier vessel has carried out illegal, undeclared or unregulated fishing inside or outside the maritime areas under Moroccan jurisdiction. 8.3. Transhipment shall be considered as an exit from the Moroccan fishing zone. Vessels must therefore submit their catch declarations to the Department and state whether they intend to continue fishing or leave the Moroccan fishing zone. Masters of Community pelagic trawlers engaged in landing or transhipment operations in a Moroccan port shall allow and facilitate the inspection of such operations by Moroccan inspectors. Once the inspection has been completed, a certificate shall be issued to the master of the vessel. CHAPTER X LANDING OF CATCHES The contracting parties, aware of the benefits of increased integration with a view to joint development of their respective fisheries sectors, have agreed to adopt the following provisions concerning landing a proportion of the catches made by Community vessels in Moroccan waters in Moroccan ports. The proportion of the catch subject to compulsory landing shall be as indicated in the datasheets annexed to the Agreement. Financial incentives: 1. Landings Community tuna vessels which opt to land their catches in a Moroccan port shall benefit from a reduction on the fee indicated on datasheet No 5 of EUR 2,50 per tonne fished in Moroccan waters. An additional reduction of EUR 2,50 per tonne shall be granted where fisheries products are sold in fish markets. This mechanism shall apply, for all Community vessels, up to a maximum 50 % of the final statement of catches (as defined in Chapter II of the Annex) from the first year of this Protocol. Community pelagic vessels which choose to land a quantity above the 25 % of compulsory catches laid down in datasheet No 6 in a Moroccan port shall benefit from a reduction of 10 % of the fee for each tonne landed on a voluntary basis. 2. Detailed implementing rules Fish markets shall complete a weighing slip for landing operations, as a basis for product traceability. A statement of sales and deductions shall be drawn up for sales in fish markets. Copies of the above weighing slips and statements shall be sent to the sea fisheries delegation in the port of landing. Once they have been approved by the Department, the shipowners concerned shall be informed of the amounts that will be refunded to them. These amounts shall be deducted from the fees due for future licence applications. 3. Assessment The level of the financial incentives shall be adjusted within the Joint Committee, in accordance with the socio-economic impact of landings in the year concerned. Appendices (1) Licence application form (2) Datasheets (3) Communication of VMS messages to Morocco, position report (4) Limits of Moroccan fishing zones, coordinates of fishing zones (5) Address of Moroccan FMC (6) Logbook (7) Catch report form. Specimen to be harmonised (8) Details of the Moroccan radio station